Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2006

Speight v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2841




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Speight v. Nash" (2006). 2006 Decisions. Paper 126.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/126


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             CLD-24
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 06-2841
                                      ___________

                                CEARFUL SPEIGHT, JR.

                                              v.

                                 JOHN NASH, Warden
                               _______________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                              (D.C. Civil No. 05-cv-04690)
                     District Judge: Honorable Jerome B. Simandle
                            ___________________________

                       Submitted For Possible Summary Action
                      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 26, 2006

               Before: RENDELL, SMITH and COWEN, Circuit Judges.

                                (Filed: December 6, 2006)
                                    _______________

                               OPINION OF THE COURT
                                  _______________

PER CURIAM

       Cearful Speight, Jr. appeals from an order of the United States District Court for

the District of New Jersey, dismissing the petition he filed pursuant to 28 U.S.C. § 2241.

The District Court noted that Speight had previously filed a § 2241 petition raising the

same claims, which it had dismissed for lack of jurisdiction, and that this Court affirmed
on appeal. See Speight v. Nash, D. N.J. Civ. No. 05-319 (FLW); Speight v. Nash, C.A.

No. 05-2011(judgment entered May 31, 2005). As this Court has previously affirmed the

District Court’s holding that it lacked jurisdiction to consider Speight’s arguments, it

follows that the District Court similarly lacked jurisdiction to consider the identical

arguments brought in the instant petition. We will therefore summarily affirm the District

Court’s order.




                                              2